IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Doug Lorenzen, Pamela Bishop,            :
Phillip J. Stober, and Concerned         :
Citizens of Lebanon County               :
                                         :
                   v.                    : No. 851 C.D. 2018
                                         :
West Cornwall Township Zoning            :
Hearing Board and Sunoco Pipeline, L.P. :
                                         :
Appeal of: Doug Lorenzen, Pamela         :
Bishop, Phillip J. Stober, and Concerned :
Citizens of Lebanon County               :

                                   ORDER

             NOW, December 6, 2019, having considered Appellee Sunoco Pipeline

L.P.’s application for reargument, and Appellants’ answer in response thereto, the

application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge